PER CURIAM.
The decree appealed from was entered by the court below under circumstances that fully justified the judicial discretion then exorcised in directing a sale of the property involved in this litigation, and in our opinion due regard for the conflicting interests of the parties has been ■observed, and the rights of all have been fully protected. The assignments of error in the cross-appeal taken by the Central Trust Company of New York and the Bowling Green Trust Company, Trustee, are without merit, as *1022the reservations complained of in the decree of sale of October 24, 1908, are incidental and necessary to an order of sale in advance of the ascertainment of liens and the determination of the rights of the parties concerning the questions involved. The appellants in the cross-appeal, wishing a sale of the property, could only secure it by the court first passing upon such matters or reserving the same. A sale being in the interest of all parties, it was entirely proper to ■ reserve such questions for the future consideration and decree of the court. Affirmed.